                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    MICHAEL E. CLARK,                                      Case No. 2:09-CV-141 JCM (PAL)
                 8                                           Plaintiff(s),                     ORDER
                 9            v.
               10     ADRIAN GUERRERO,
               11                                          Defendant(s).
               12
               13             Presently before the court is the matter of Clark v. Guerrero, case no. 2:09-cv-00141-JCM-
               14     PAL. On April 1, 2020, plaintiff Michael Clark (“plaintiff”) moved to continue the evidentiary
               15     hearing currently scheduled for April 14, 2020, in light of the COVID-19 pandemic. (ECF No.
               16     189).
               17             Good cause appearing, the court grants plaintiff’s motion. Id.
               18             Accordingly,
               19             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion to
               20     continue hearing (ECF No. 189) be, and the same hereby is, GRANTED.
               21             IT IS FURTHER ORDERED that the evidentiary hearing currently scheduled for April 14,
               22     2020, be, and the same hereby is, RESCHEDULED to June 23, 2020, at 10 a.m. in courtroom 6A.
               23             DATED April 3, 2020.
               24
                                                                    __________________________________________
               25                                                   UNITED STATES DISTRICT JUDGE

               26
               27
               28

James C. Mahan
U.S. District Judge
